ORDER SUSPENDING THE RESPONDENT FROM THE PRACTICE OF LAW IN INDIANA INDEFINITELY

On March 28, 2002, this Court suspended the respondent, Nicole C. Phillips, pursuant to Ind. Admission and Discipline Rule 23, Section 10(f). On October 1, 2002, the Disciplinary Commission filed its Verified Motion to Convert Suspension for Non-Cooperation to Indefinite Suspension from the Practice of Law, pursuant to Admis.Disc.R. 23, Section 10(f)(4).
The Court finds that more than six (6) months have elapsed since the entry of the suspension and that the circumstances for lifting the suspension as set forth in Ad-mis.Disc.R. 23, Section 10(f)(3) do not exist.
IT IS, THEREFORE, ORDERED that the respondent, Nicole C. Phillips, is hereby suspended indefinitely from the practice of law, pursuant to Admis.Disc.R. 23, Section 10(f)(4). In order to become reinstated, ' the respondent must satisfy the requirements of Admis.Disc.R. 23, Section 4.
The Clerk of this Court is directed to forward notice of this order to the respondent by certified mail, return receipt requested, at her address as reflected in the Roll of Attorneys, to the Disciplinary Commission, and to all other entities pursuant to Admis.Disc.R. 23, Section 3(d), governing suspension.
All Justices concur.